DETAILED ACTION

	This rejection is in response to Request for Continued Examination filed on 12/01/2020.
	Claims 1-7, 10-16, 19, 21-22, and 25-27 are currently pending and have been examined.
	Claims 8-9, 17-18, 20, and 23-24 have been cancelled.
	Claim 27 is new.  
Claims 1, 4, 10, 13, 19, 22, and 25-26 are currently amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/US2014/060269, filed on 10/13/2014.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
 
Response to Arguments
Applicant’s arguments filed on 10/21/2020 have been fully considered but are moot in view of the new grounds of rejection.
With respect to applicant's arguments filed on pages 12-13 of remarks 10/21/2020 that “Gruttadauria does not describe or suggest grouping the plurality of product identifiers into a plurality of shopping groupings, where the product identifiers are grouped based on the groupings of products within a particular region of a physical store” Examiner respectfully disagrees.   
Gruttadauria teaches grouping the plurality of product identifiers into a plurality of shopping groupings, wherein the product identifiers are grouped based on the groupings of the products within a particular region of a physical store because the prior art teaches that the products are physically grouped together and identified based on an activity based themes. The activity based themes refers to designing a shopping environment where products are physically grouped together and identified in terms of an activity associated with usage of the product. The layout of the retail store includes 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-16, 19, 21-22, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in 
Claims 1, 10, & 19 recite 
the plurality of product identifiers 
the product identifiers
the groupings of the products
Claim 25 recites 
a product when claim 1 recites a product.
the corresponding product
Dependent claims inherit same deficiencies as independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 10-12, 16, 19-21, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gruttadauria et al. (US 2008/0043013 A1, hereinafter “Gruttadauria”) in view of Hurewitz (US Pub. No.: US 2014/0365333 A1, hereinafter “Hurewitz”).

Regarding claims 1, 10, and 19 
Gruttadauria discloses a computer-implemented method for providing a 3-D shopping experience to an online shopping environment using a 3-D shopping rendering computer system in communication with a memory, the method comprising (Gruttadauria, paragraph [0019]: computer generated simulation of a retail store; paragraph [0028]: memory): 
storing, within the memory, a plurality of 3-D product images, wherein each of the plurality of 3-D product images is associated with a product and a product identifier (Gruttadauria, FIG. 2, paragraph [0037]: simulation data is stored in database system; paragraph [0042]: simulation data includes three-dimensional image and product data; paragraph [0043]: product data includes data related to the product itself; see at least paragraph [0029], [0033], and [0035]); 
grouping the plurality of product identifiers into a plurality of shopping groupings, wherein the product identifiers are grouped based on the groupings of the products within a particular region of a physical store (Gruttadauria, [0016]:activity based themes includes products physically grouped together and identified based on activity associated with the product;  paragraph [0052]: store organization may include new product groupings, different individual products, different shelf heights and spacings, new display devices and product assortments; paragraph [0063]:  an activity-based theme area may be developed for the section of a retail store that offers products for the appropriate activity groupings related to the products (e.g. theme area for baby products includes other groupings of products for activities such as nursing and feeding); see at least paragraph [0065-0066]); 
receiving, from an online shopping computer system associated with a customer, a customer-based product request, wherein the customer-based product request includes a first product identifier included within the plurality of product identifiers (Gruttadauria, FIG. 1, paragraph [0035]: user interface 132 may allow a user to specify simulation data 126 to include in a given simulation, such as a product; [0066], FIG. 3, at step 405 and 410 data regarding product selection and the 
generating, by the 3-D shopping rendering computer system, a virtual shopping layout based upon a first shopping grouping included within the plurality of shopping groupings, wherein the first shopping grouping includes the first product identifier, wherein the virtual shopping layout represents a virtual spatial relationship between each of the product identifiers included within the first shopping grouping…  (Gruttadauria, FIG. 3, paragraph [0066]:  At step 415, utilizing a virtual reality system, the input data (product information and physical space data) obtained at steps 405 and 410 are used to generate a virtual reality simulation, which may include an activity-based theme in some aspects. At step 420, the virtual reality simulation generated at step 415 may be presented to the participant. Once “active,” the participant may interact with the activity-based theme layout in the virtual reality shopping environment in any of the ways described above; paragraph [0052]: 3D	 images are created based on store organization including new product groupings, different individual products, different shelf heights and spacings, new display devices and product assortments; paragraph [0063]:  If the theme area is dedicated to products for babies and young children, appropriate activity groupings may include nursing..; see at least paragraphs [0051] and [0064]); 
rendering a virtual shopping experience based on the virtual shopping layout, wherein the virtual shopping experience represents a navigable online shopping 
Gruttadauria does not explicitly teach:
filtering the plurality of 3-D product images to only include those products that may be purchased in a virtual shopping experience; 64948282USO4 
a virtual shopping layout based upon … and the filtered plurality of 3-D product images.
However, Hurewitz teaches that it is known to include:
filtering the plurality of 3-D product images to only include those products that may be purchased in a virtual shopping experience (Hurewitz, [0047], [0063-
a virtual shopping layout based upon … and the filtered plurality of 3-D product images (Hurewitz, [0047], [0063-0065], [0084]; [0093-0094]; [0133]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Gruttadauria with Hurewitz to include the aforementioned limitations since such a modification would be predictable. Gruttadauria would continue to teach rendering a virtual shopping experience except now filtering 3D product images to include only those products that may be purchased in the virtual shopping experience is taught according to Hurewitz. This is a predictable result of the combination. (Hurewitz, [0001-0003]).   




Regarding claims 2, 11, and 20 
The combination of Gruttadauria and Hurewitz teaches the method of Claim 1, as well as, further comprising: 
receiving the customer-based product request using an application programming interface; and providing the virtual shopping experience by communication between the application programming interface and the 3-D shopping rendering computer system (Gruttadauria, paragraph [0035]: virtual reality tool 127 includes a simulation generator 130 and a user interface 132. User interface 132provides an interface to configure and use virtual reality tool 127. For example, user interface 132 may allow a user to specify simulation data 126 to include in a given simulation, such as a product or store layout to be evaluated, information related to the participant, and the like; paragraph [0052]: three-dimensional rendering software; paragraph [0030]: a client computer system 105 and a database system 111 in communication with a virtual reality server system; see at least paragraphs [0034-0035], [0043], [0054], and [0066]).  


Regarding claims 3, 12, and 21 
The combination of Gruttadauria and Hurewitz teaches the method of Claim 1, as well as:
wherein generating the virtual shopping layout further comprises: generating a plurality of virtual shopping aisles wherein a first virtual shopping aisle of the plurality of virtual shopping aisles includes the first product identifier (Gruttadauria, paragraph [0027]: The configuration of store aisles can include, for example, the number of store aisles, their orientation relative to each other, the width of the aisles, the length of the aisles, the height of the aisles and product placement space within the aisles; paragraph [0034]: The simulation may include aspects of an initial shopping experience such as the participant entering the store and being presented with a view of the store layout, as well as aisle layouts; see at least paragraph [0051]); 
and organizing the plurality of virtual shopping aisles to allow for an online user to navigate between the plurality of virtual shopping aisles (Gruttadauria, paragraph [0052]: modifications to the primary level of store organization may include an arrangement of aisles, a different number of aisles within the store; paragraph [0034]: The simulation may also allow the participant to interact with virtual products on the store shelves and to simulate actions such as navigating through the virtual store, placing or removing products from the shelves or aisle displays; see at least paragraph [0027], [0051], and [0055]).  


Regarding claims 7 and 16 
The combination of Gruttadauria and Hurewitz teaches the method of Claim 1, as well as, further comprising: 
receiving a plurality of user setting information (Gruttadauria, paragraph [0035]: user interface 132 may allow a user to specify simulation data 126 to include in a given simulation, such as a product or store layout to be evaluated, information related to the participant; see at least paragraph [0036]).
Gruttadauria does not teach:
filtering the plurality of 3-D product images in the virtual shopping experience based on the plurality of user setting information.  
However, Hurewitz teaches that it is known to include:
filtering the plurality of 3-D product images in the virtual shopping experience based on the plurality of user setting information (Hurewitz, [0051]: user preference; [0063-0066]: user input search terms to search and view images; [0074-0075]: product search request).  
The motivation to combine Gruttadauria and Hurewitz is the same as set forth in above in claim 1. 

Regarding claim 25
The combination of Gruttadauria and Hurewitz teaches the method of Claim 1, further comprising: 
receiving a plurality of product rules associated with at least one of a retailer and a product, wherein the plurality of product rules define one or more presentation rules for displaying the corresponding product; and displaying the plurality of 3-D product images in the virtual shopping experience based on the plurality of product rules including the one or more presentation rules (Hurewitz, [0032]: 3D rendered images of products for sale by the retailer; [0056]: for a furniture retailer, the customer could arrange 3D rendered images of furniture over a digital photograph; [0054]: customer interacts with 3D rendered product images based on gestures; [0068], [0077], [0084]).  
The motivation to combine Gruttadauria and Hurewitz is the same as set forth in above in claim 1. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gruttadauria and Hurewitz as applied to claim 1 above, and further in view of Habeishi (US 20080195503 A1, hereinafter “Habeishi”).

Regarding claim 26 
The combination of Gruttadauria and Hurewitz teaches the method of Claim 1, further comprising: 
receiving product discount information; and displaying the plurality of 3-D product images in the virtual shopping experience based on the product discount information (Hurewitz, [0099-0100]: receive and display coupon and rewards).
The combination of Gruttadauria and Hurewitz does not teach:
wherein only discounted products are displayed.
However, Habeishi teaches that it is known to include:
wherein only discounted products are displayed (Habeishi, [0038]: display only products having max discount).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Gruttadauria and Hurewitz with Habeishi to include the aforementioned limitations since such a modification would be predictable. Specifically, Gruttadauria and Hurewitz would continue to teach 3-d product images based on product discount information except that now only discounted products are displayed according to the teachings of Habeishi. This is a predictable result of the combination. (Habeishi, [0009]).


Claims 4, 13, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gruttadauria and Hurewitz as applied to claim 1 above, and further in view of Martine et al. (US Pub. No. 20090287728 A1, hereinafter “Martine”).

Regarding claims 4, 13, 22
The combination of Gruttadauria and Hurewitz teaches the method of Claim 1, as well as integrating real consumer data with virtual display of the retail environment (Gruttadauria, [0054]), except for
receiving, from the online shopping computer system, a plurality of online user information associated with the customer associated with the online shopping computer system that originated the customer-based product request, wherein the plurality of online user information includes search histories of the customer, purchase histories of the customer, and purchase histories of social network 364948282US04 27839-4421contacts of the customer; and generating the virtual shopping layout based upon the plurality of online user information.
However, Martine teaches that it is known to include:
receiving, from the online shopping computer system, a plurality of online user information associated with the customer associated with the online shopping computer system that originated the customer-based product request, wherein the plurality of online user information includes search histories of the customer, purchase histories of the customer, and purchase histories of social 
and generating the virtual shopping layout based upon the plurality of online user information (Martine, [0028]: the user may be presented with a three dimensional virtual environment, for shopping or following another's browsing experience, e.g., a buying experience; [0021]: tags based on past purchase and browsing experience of user and other user; FIG. 3, [0031]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Gruttadauria and Hurewitz with Martine to include the aforementioned limitations since such a modification would be predictable. Specifically, Gruttadauria and Hurewitz would continue to teach virtual displays using consumer data except that now the consumer data includes past purchases and browsing experience of the customer and customer’s contacts in a social network according to the teachings of Martine. This is a predictable result of the combination. (Martine, [0003-0004]).



Regarding claim 27
The combination of Gruttadauria and Hurewitz and Martine teach the method of Claim 4, wherein the plurality of online user information further includes search histories of social network contacts of the customer, and wherein the method further comprises generating the virtual shopping layout based upon the search histories of the customer, the purchase histories of the customer, the search histories of social network contacts of the customer, and the purchase histories of social network contacts of the customer (Martine, [0021]: server includes collections of tags (e.g. past purchases, such as user tags, browsing experiences (i.e., cookies or tracking), copied tags including shared tags from other people); [0023]:  tag data sources for other users of the browsing application;  [0028]: a collaborative shopping experience where both the user's tag data and another user's tag data is used to shop together and the user may be presented with a three dimensional virtual environment based on overlapping tags of user and tags of another user; FIG.3, [0031]: first and second person shopping experience).
The motivation to combine Gruttadauria, Hurewitz, and Martine is the same as set forth above in claim 4.

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gruttadauria and Hurewitz as applied to claim 1 above, and further in view of Siddique et. al. (Pub. No.: US 2013/0066750 A1, hereinafter “Siddique”).

Regarding claims 5 and 14 
The combination of Gruttadauria and Hurewitz teaches the method of Claim 1, as well as, further comprising: 
receiving, from the online shopping computer system, a plurality of online retailer information associated with the customer-based product request, …; and generating the virtual shopping layout based upon the plurality of online retailer information (Gruttadauria, paragraph [0005]: manufacturer and a retailer jointly work with a three-dimensional image of the retailer's store and modify aspects of the three-dimensional image in order to explore and optimize design options; paragraph [0006]: the shopping environment is designed jointly by a retailer and a manufacturer; paragraph [0033]: database system 111 may include descriptions of a store layout used by a retailer, including both current (i.e., in-use) and alternative (i.e, conceptual) layouts of the store; see at least paragraphs [0035] and [0054]). 3 27839-4421 64948282US04
Gruttadauria does not explicitly teach:
wherein the plurality of 364948282US04 27839-4421online retailer information includes behavior of previous customers including products that were purchased, products that were retrieved but not purchased, and products that were viewed and not retrieved.
However, Siddique teaches that it is known to include:
wherein the plurality of 364948282US04 27839-4421online retailer information includes behavior of previous customers including products that were purchased, products that were retrieved but not purchased, and products that were viewed and not retrieved (Siddique, FIG. 27, [0225]: user may browse or view apparel, decide to add the item to their fitting room to try it on, and decide not to purchase the item where the item may stay in fitting room until deleted; [0124-0125]: user may or may not decide to purchase items they try on and view items on other user’s shopping lists, wishlists; [0174]: history of shopping trip with multiple users can be saved and viewed later by users; [0199]: users can view each other’s user models, shopping carts, shopping lists, fitting rooms, and wishlists [0229]: decide later shopping cart; [0239]: users may share items with other users; see at least [0227]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Gruttadauria and Hurewitz with Siddique since such a modification would be predictable. Gruttadauria and Hurewitz would continue to teach generating the virtual layout based on consumer data except now the consumer data includes behavior of previous customers including products that were purchased, products that were retrieved but not purchased, and products that were viewed and not retrieved. This is a predictable result of the combination.  (Siddique, paragraphs [0003-0006] and [0124]).   



Regarding claims 6 and 15 
The combination of Gruttadauria and Hurewitz teaches the method of Claim 1, further comprising:
receiving a plurality of online user interaction data from the online shopping computer system based on interaction with the online shopping computer system associated with the customer, wherein the plurality of online user interaction data includes products that the customer purchased,…; processing the plurality of online user interaction data to determine a plurality of user metrics associated with the customer (Gruttadauria, paragraph [0066]: the participant's interactions may be monitored by the virtual reality display platform and stored for subsequent review; paragraph [0056]: data may be collected from consumers such as responses, reactions, and interactions with products; [0003] and [0056]); 
generating a plurality of analytical reports based upon the plurality of online user interaction data; and providing the plurality of analytical reports to at least one of the online shopping computer system, a retailer computer system, and a product producer computer system (Gruttadauria, paragraph [0034]: the parties may observe a simulation participant's actions or receive summaries about participants' behavior and interaction with a given simulation; see at least paragraphs [0056] and [0066]).  
The combination of Gruttadauria and Hurewitz does not explicitly teach: 
wherein the plurality of online user interaction data includes …, products that were retrieved but not purchased by the customer, and products that were viewed and not retrieved by the customer.

wherein the plurality of online user interaction data includes …, products that were retrieved but not purchased by the customer, and products that were viewed and not retrieved by the customer (Siddique, FIG. 27, [0225]: user may browse or view apparel, decide to add the item to their fitting room to try it on, and decide not to purchase the item where the item may stay in fitting room until deleted; [0124-0125]: user may or may not decide to purchase items they try on and view items on other user’s shopping lists, wishlists; [0174]; [0199]; [0229; [0239]; see at least [0227]).
  The motivation to combine Gruttadauria and Hurewitz with Siddique is the same as set forth in claim 5 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684